internal_revenue_service number release date index number ------------------------------------ -------------------------------------------- -------------------------------- in re --------------------------------------------------- ------------------------------------------------------------ -- --------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-139146-09 date february legend ---------------------------------------------------- ---------------------- -------------------------------------------------------------------------------------- settlor spouse residence ------------------------------------------------------- trust son date date date x y year --------------------------------------------------------------------------------------- ----------------------------------------------- ------------------ ---------------- ------------------ --- -- ------- dear ------ -------- this responds to your date letter and other correspondence requesting a ruling under sec_2702 of the internal_revenue_code with respect to the proposed modification and proposed amendment and restatement to a_trust the facts submitted are as follows plr-139146-09 prior to date settlor owned residence outright on date settlor deeded her interest in residence to trust trust provides that settlor would retain a term_interest to possess and occupy residence for x years article v section c of trust provides in relevant part that upon the expiration of the x year period if settlor is still living settlor’s retained_interest and any interest of settlor’s spouse spouse is to expire and trust is to continue for the benefit of settlor’s issue trust is to terminate and be distributed per stirpes to settlor’s issue in complete_liquidation of trust on the later to occur of settlor’s death or spouse’s death spouse served as trustee of trust trust was intended to qualify as a qualified_personal_residence_trust qprt as described in sec_25_2702-5 settlor reported the transfer of residence to trust on a form_709 united_states gift and generation-skipping_transfer_tax return for year settlor has one child son son is an adult and the remainder beneficiary of trust on date settlor in her capacity as trustee of trust with the joinder and consent of son executed modification to modify trust modification is effective on date modification provides that upon the expiration of the x year period settlor’s issue are granted the power to appoint an equal share of the corpus of the trust to themselves or by unanimous agreement they may direct the trustee to amend and restate the terms of trust so as to provide a term_interest to settlor settlor’s spouse or both as a gift by settlor’s children son intends to amend and restate trust to grant a y year term_interest to settlor to possess and occupy residence on or before date you have requested the following rulings sec_2702 and sec_2702 will not apply to the modification and proposed amendment and restatement of trust upon executing the amendment and restatement of trust in which son grants a term_interest to settlor son will make a transfer of property by gift within the meaning of sec_2501 to settlor law and analysis sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year plr-139146-09 sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment shall be deemed the transfer of property by the individual possessing the power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or creditors of his estate sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 provides that sec_2702 shall not apply to any transfer if such transfer involves the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 of the gift_tax regulations provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of that section a transfer in trust meets the requirements of the section only if the trust is a personal_residence_trust as defined in sec_25_2702-5 a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust sec_25_2702-5 provides that for purposes of sec_2702 a qualified_personal_residence_trust is a_trust meeting all the requirements of the section these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that in general except as otherwise provided in sec_25_2702-5 and sec_25_2702-5 the governing instrument of a qualified_personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use within the meaning plr-139146-09 of sec_25_2702-5 as a personal_residence of the term holder under sec_25_2702-5 the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that a personal_residence of a term holder is either the principal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location sec_25_2702-5 provides that a residence is a personal_residence only if its primary use is as a residence of the term holder when occupied by the term holder a residence is not used primarily as a residence if it is used to provide transient lodging and substantial services are provided in connection with the provision of lodging eg a hotel or a bed and breakfast a residence is not a personal_residence if during any period not occupied by the term holder its primary use is other than as a residence sec_4 of revproc_2008_3 2008_1_irb_110 provides that rulings will not ordinarily be issued on whether a_trust with one term holder satisfies the requirements of sec_2702 and sec_25_2702-5 to be a qprt revproc_2003_42 2003_1_cb_993 provides sample trust provisions for qprts the service will recognize a_trust as meeting all of the requirements of sec_2702 and sec_25_2702-5 if the trust instrument is substantially_similar to the sample in sec_4 of revproc_2003_42 and the trust operates in a manner consistent with the terms of the trust instrument and is a valid trust under applicable local law accordingly based on the facts submitted and the representations made we conclude that sec_2702 and sec_2702 will not apply to the modification and proposed amendment and restatement of trust as long as this modification and proposed amendment and restatement pursuant to which residence will be transferred from son to settlor is substantially_similar to the sample in sec_4 of revproc_2003_42 and the trust operates in a manner consistent with the terms of the trust instrument and is a valid trust under applicable local law and if residence qualifies as a personal_residence as defined in sec_25_2702-5 we also conclude that upon executing the amendment and restatement son will be transferring a term_interest in residence to settlor by gift within the meaning of sec_2501 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-139146-09 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning whether the transfer of residence to settlor pursuant to the modification of trust would result in residence being included in the gross_estate of settlor under sec_2036 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes cc
